DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “dispensing device”  in claims 1-12; “filling device” in claims 1-6, 10, & 12; “storage element” in claim 3; “closing element” in claim 5; and “signaling system” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 & 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 recites the limitation "said housing seat" in lines 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the wiper fluid liquid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “wherein it comprises”. It is unclear as to what “it” is. Is “it” the motor vehicle or is “it” the filling device? For examination purposes, “it” will be understood to mean the motor vehicle. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-9, & 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daneshvar (US5853025A) & evidentiary reference Egner-Walter (US5946763A)
As to claim 1, Daneshvar discloses a motor vehicle with a passenger compartment and engine compartment (see claims 1 & 13 also Figs.4-8). The motor vehicle further comprises: a tank arranged in the engine compartment (see Figs.4-8, “existing windshield container”) and designed to contain a wiper fluid; a transparent wall (i.e. windshield, see claim 1), which is well known and understood to have an outer surface outside of a passenger compartment and engine compartment (see evidentiary reference Egner-Walter Fig.1); a dispensing device connected to the tank (see Figs.4-6 existing windshield container contains an existing pump to spray liquid to windshield, also present in Figs.7-8 but not explicitly shown); a filling device comprising at least one duct (Figs.4-8 portion connecting the existing windshield container to the windshield fluid bottle) to feed wiper fluid into the tank; wherein the duct has an inlet arranged in the passenger compartment (see Figs.4-8 ref 3A or 24 having open end in container).
As to claims 5-6, Daneshvar discloses the vehicle of claim 1, wherein the filling device includes a closing element (Figs.4-8, any of refs B, 5, 6a/6b, and/or 27) defined as a valve or cap that is openable and closeable (Col.2 lines 9-11, Col.3 lines 23-25, 30-35, Col.7 lines 1-30, Col.9 lines 10-15 & Col. 11 lines 44-51).
As to claims 7-8, Daneshvar discloses the vehicle of claim 1, wherein there is a valve disposed in the filling device (Figs.4-5 refs 6a/6b), thereby reading on a filtering element.
As to claim 9, Daneshvar discloses the vehicle of claim 1, wherein the filling device has a pump (Figs.4-8 ref PUM) arranged along said duct.
As to claim 12, Daneshvar discloses the vehicle of claim 1 comprising a further duct, arranged in the engine compartment (Figs.4-8 refs 12 and portion of ref 1), to feed the wiper fluid liquid into the tank.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daneshvar (US5853025A) & evidentiary reference Egner-Walter (US5946763A) in view of Hattori (JP2007062479A) & Kikuta (JP2013248956A)
As to claims 2-4, Daneshvar teaches the vehicle of claim 1, but does not explicitly disclose a housing seat. However, locating a fill inlet for a washer tank at a bottom of a cup holder is known in the art as evidenced by Hattori.
Hattori discloses an art related liquid feeding structure for a vehicle (title), that is directed towards a washer fluid tank [0001-0005]. The structure allows for feeding of liquid from a cup holder area (Fig.1 ref 10) in a passenger compartment to a washer tank (Fig.1 ref 28). An inlet (Fig.1 ref 22a) of a duct (Fig.1 refs 22/24) is provided at the bottom of a housing seat (Fig.1 ref 20) that is a storage element, and more specifically a cup holder (see Fig.1). Providing a filling area at a cup holder part of a passenger compartment to prevent sacrificing interior design features and require no special measures for splashing [0033-0035].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Daneshvar to incorporate the inlet at the bottom of a cup holder area to prevent sacrificing interior design features and require no special measures for splashing (Hattori [0033-0035]). Assuming arguendo that the Daneshvar discloses an upright bottle that cannot be used with an inlet opening at a bottom of a cupholder, the following alternative rejection is provided. Inverted fluid tanks for supplying washer fluid is known in the art, as evidenced by Kikuta.
Kikuta discloses an art related vehicle with a windshield washer fluid tank (Figs.1A-2B), wherein a container can be placed within a storage element in an inverted manner (see Figs.2a/2b), wherein a valve and cap allow for communication with an inlet to fill a storage area [0024-0027]. Such a configuration prevents leakage when a container is to be removed [0025].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Daneshvar to utilize an inverted bottle with a valve portion in order to prevent spillage when removed (Kikuta [0025]).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daneshvar (US5853025A) & evidentiary reference Egner-Walter (US5946763A) in view of Fichtner (DE102013012630A1). The following alternative rejection is provided assuming arguendo that the stopcock valve of Daneshvar is not a filtering element.
As to claim 7-8, Daneshvar discloses the vehicle of claim 1, but does not disclose a filtering element. However, filtering elements for washer fluid inlets are known in the art as evidenced by Fichtner.
Fichtner discloses an art related filling tube for a washer fluid tank [0001] wherein a grid like filtering element is provided within the filling pipe (see Fig.1 ref 18) in order to prevent large particles from contaminating the wash tank [0003].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the filling pipe of Daneshvar to include the grid like filtering element of Fichtner in order to prevent contamination of the wash tank.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daneshvar (US5853025A) & evidentiary reference Egner-Walter (US5946763A) in view of Shirakura (US20210197769A1).
As to claims 10-11, Daneshvar discloses the vehicle of claim 1, wherein the tank comprises a level sensor system to disable fluid pumping when the level is at or below a certain amount (Col.2 line 40 to Col.3 line 15). Daneshvar does not explicitly disclose the presence of any indication within the passenger compartment that the fluid has a reached a certain level. However, displaying a washer fluid level to a user in the passenger compartment is known in the art, as evidenced by Shirakura.
Shirakura discloses an art related vehicle (Fig.1) wherein a washer fluid level sensor (Fig1 ref 13) and display section (Fig.4A-4C ref 235) are provided in order to allow a user to be aware of the current fluid level at all times [0196 & 198]. The level sensor and display read on a signaling system as it indicates that the tank has been filled to a preset level (e.g. see Fig.4c 10% remaining). The display also provides a warning element (see [0198] changing of colors based on level) that provides a visual signal when the wiper fluid reaches the preset level (e.g. Fig.4c 10% remaining). The display and level sensor allow for timely refilling of the tank when a shortage is predicted [0198].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Daneshvar to include the level sensor and display system of Shirakura in order to allow for timely refilling of the washer tank when a shortage is predicted (Shirakura [0198]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weigert (US20190271579A1) discloses a washer fluid display system that allows for a present level of washer fluid to be determined and displayed to a user (abstract).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deraz (DE102004045149A1) and Petzold (DE10053592A1) discloses a liquid level sensor that allows for  depiction of fluid level at a gauge (see Figs.1-2 & Figs.1-2C respectively).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Neitzel (DE4436023A1) discloses a washer tank filling tube, wherein filters are known to be supplied within the tube in order to prevent dirt from entering the tank [0006-0007].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stenhouse (US20130206266A1) discloses a washer fluid system wherein a filter is provided between a tank (Fig.1 ref 11) and an inlet portion (Fig.1 refs 15 or 22). The mesh filter prevents dirt from blocking flow of fluid [0035-0036].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cho (KR20160063810A) discloses a vehicle wherein a washer tank inlet is disposed within a cabin of the vehicle (Figs.1-6).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Egner-Walter (DE10138466A1) discloses a washer fluid system with multiple fluid reservoirs and filling inlets (see Fig.1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chung (KR200204513Y1) and KR20070022998A both disclose a washer fluid system with a filling inlet having a cap and filter (Figs.1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711